Citation Nr: 1609238	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a brainstem disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Dana W. Duncan, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1989 to March 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case has an extensive history before both the Board and the Court of Appeals for Veterans Claims.  Because the claim must be remanded, an extended discussion of that history is unnecessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's June 2007 substantive appeal, he requested the opportunity to testify before a member of the Board at his local VA office.  In August 2008, the Veteran withdrew his hearing request and asked that the Board consider his claim based on the evidence of record.  

In October 2015, while further evidence regarding the Veteran's claim was being developed, the Veteran requested the opportunity to testify before a member of the Board at the Phoenix, Arizona RO.  Because the Veteran has now requested a hearing, and as his request has not been fulfilled, his case must be remanded.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a member of the Board at the Phoenix, Arizona Regional Office.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


